Title: To Thomas Jefferson from James Sullivan, 23 July 1808
From: Sullivan, James
To: Jefferson, Thomas


                  
                     Sir, 
                     Boston 23d July 1808.
                  
                  It is with the greatest reluctance that I impose upon you a letter on our national concerns; I derive great relief from the consideration that the President is under no necessity, to read it, and, that merely breaking the seal and glancing on the superscription, will take but a moment’s time.
                  You have been long in possession of my idea, that a strong party in the northern States are determined to fix us in an alliance offensive and defensive with Great Britain. You have also been informed by me explicitly that I view such a connection as in effect a restoration of the U States to their provincial relation to that Empire. My conviction on these positions gains strength daily.
                  I wrote you on the 21st. Inst. in answer to yours of the 15th. In my letter I mentioned that I was afraid suddenly to comply with your direction in regard to denying certificates for flour &c, as directed by yours of the 6th of May. Upon further reflection, I have concluded to evade making out certificates, and this without publishing your Letter, or any part of it, until a few days shall pass. I do not expect many applications now. The course of business here has been, to make great importations of flour before the summer-months come on. This has been the case in the present year; which has made the quantity appear no doubt to be very considerable.
                  I am preparing to send on the estimate you request, but there can be no data to found it upon, from whence satisfaction can be derived. I am already informed, that there has been one third less of flour imported from the southern states this year, than was imported up to this time last year; but there were exportations last year, which the embargo has prevented in this.
                  The seaport-towns are supported almost entirely by bread from the southern and middle States. The interior of this State live on a mixture of Indian-corn and rye in common regimen, but their fine bread and pastry depend on the importations from the southward, carted into the interior. The country towns consume more imported flour, than an equivalent for all the grain they carry to market in the seaport-towns. Their hogs and poultry consume much indian corn. The rice imported here from the southward, since the embargo act, has been very inconsiderable. The Indian-corn is in greater quantities; but that would not find a market in the British or french Dominions, if there was no embargo. This is an article of great demand here, not as bread, but as sustenance for carriage-horses draft-horses &c. and the quantity consumed is really astonishing.
                  As there is undoubtedly as much of our imported flour carried into the interior for consumption, as there is of bread-stuff brought to the seaports from thence, a calculation upon the number of inhabitants in the sea-ports may give some satisfaction in the enquiry. I do not believe that there are five bolting mills employed in Massachusetts.
                  Upon the best calculation I can make of the persons who live on imported flour in the seaports in this State, they are ninety thousand. This at one pound for each per Day will raise a demand for about one million of Barrels per year. This is to be sure an astonishing quantity; but I do not believe the calculation extravagant.
                  I am fully of opinion with you that the coast-wise navigation of the United States has been made the means of contravening the embargo-laws. But this will be the case, if flour is allowed to be water-borne in any manner, or in any quantity. Should the communication coast-wise between the States be prohibited, a real scarcity will soon take place. Should it be done on an idea of limitting the quantity to the real calls for consumption, it will be bandied about, as an attempt to reduce the people to an allowance of bread, in order to raise insurrections against the Govt. consonant to the intentions and predictions of Timo. Pickering’s letter. Such a measure will be used, as proof positive, that the President has no confidence in the northern part of the nation; but relies on Virginia &c &c &c. Indeed men high in office, and some of them invested by the national government, are assiduously at labor to establish the idea, that the President is an enemy to the commerce and navigation of the northern part of the nation, and that the principal men in Virginia, are all with him in that principle.
                  The habits of this State, contracted under the royal Government and yet continued, lead to smuggling and the contravention of embargo-laws; and other laws restraining commerce. I believe the present embargo-laws have been as much respected, as laws of this nature have heretofore been; nor do I believe, that until lately, there have been any evasions of them, worthy of notice. I have lately heard of some disagreable instances of illegal conduct.
                  The embargo has been popular with what is denominated the republican part of the State: but, as it does not appear from anything, which has taken place in the European powers, that it has had the expected effect there, it has begun to lose its support from the public opinion, and from that circumstance with the unremitted and violent exertions of men, who make it a political Engine against your administration, the illegal acts above alluded to have taken place; and the friends of the nation are under apprehensions, that they will be multiplied.
                  There are judicious men in this State, who are friends to the present administration, and who have been in favor of the Embargo as a measure of expedience, which ought to have been adopted by the Govt., but who now express great doubts, as to the power of enforcing it much longer, under present circumstances. They do not perceive any of the effects from it, that the nation expected. They do not perceive foreign powers influenced by it, as they anticipated. They are convinced, as they say, that the people of this State must soon be reduced to suffering and poverty. I do not myself believe that the suspension or repeal of the embargo-laws will relieve them: but they think it is necessary to have a manifest of the end the laws are intended to produce, or that some salutary effects resulting from them, should be exhibited. These men consider the embargo, as operating very forcibly to the subversion of the republican interest here. Should the measure be much longer continued, and then fail of producing any important public good, I imagine it will be a decisive blow against the republican interest, now supported in this commonwealth. Should it be found that a continuance of the transportation of flour on the water coast-wise shall be expedient, I beg you to give the power of issuing certificates to some other person. My official duty will call me from the Capital in the fall-months into the interior-parts of the commonwealth; so that it will not be within my power to execute the trust. 
                  I have the honour to be with great respect and a high sense of duty your most humble Servant
                  
                     James Sullivan 
                     
                  
               